            Case 1:18-cv-02185-LJL Document 342 Filed 04/19/21 Page 1 of 1




Edward D. Greim
edgreim@gravesgarrett.com
                                          April 19, 2021
Hon. Lewis J. Liman
United States Courthouse
Courtroom 17A
500 Pearl Street
New York, New York 10007

   Re:    Eastern Profit Corp. Ltd. v. Strategic Vision US, LLC, Case No. 18-cv-2185 (LJL)-
          DCF/Strategic Vision’s Motion to Strike PX-67

Dear Judge Liman:

      Strategic Vision moves to strike admission of PX-67 (New York Times article by David D.
Kirkpatrick and Mark Mazzetti entitled “Seeking Foreign Money, G.O.P. Donor Pushed for
Trump to Golf With Malaysian Premier”). PX-67 was referenced during Eastern Profit’s direct
examination of Strategic witness Dr. Michael Waller. PX-67 should be stricken because it is not
substantive evidence, is hearsay, was written before the plea agreement entered into by Mr.
Broidy came to exist, and does not show the actual charge to which Mr. Broidy pled and was
pardoned by President Donald Trump. Nor did Dr. Waller testify he had ever read that article.

       Importantly, contrary to the question asked of Dr. Waller, which was based on nothing in
the record, the matter to which Mr. Broidy pled was failing to register his lobbying the Trump
administration and the Department of Justice on behalf of a Malaysian national (not on behalf
of the CCP, the PRC, or the Chinese government). See https://www.wsj.com/articles/gop-
fundraiser-elliott-broidy-pleads-guilty-in-case-linked-to-1mdb-fund-11603230489. Among the
Malaysian national’s goals was favorable treatment in his own criminal case and, allegedly, the
return of Guo Wengui to China. There is no evidence whatsoever that the PRC, let alone the
CCP, paid Mr. Broidy for his efforts on behalf of the Malaysian national. Nor is there evidence
regarding the actual facts of what Mr. Broidy did, how the Guo matter was raised with him and
what he understood he was doing, or of what Strategic Vision understood that Mr. Broidy did
when, two years after the relevant events, it agreed to accept litigation funding.


                                             Respectfully submitted,



                                             Edward D. Greim
                                             Attorney for Defendant/Counterclaimant


   cc:    Counsel of record via ECF


                                                                                                  1
